Exhibit 10.1

 

--------------------------------------------------------------------------------

 

MEDCO HEALTH SOLUTIONS, INC.

 

2002 STOCK INCENTIVE PLAN

 

Adopted June 17, 2002,

as amended May 15, 2003 with Addendum

and as approved by shareholders on May 31, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

2002 STOCK INCENTIVE PLAN

(As amended May 15, 2003 with Addendum)

 

1. Purpose

 

The 2002 Stock Incentive Plan (the “Plan”), effective June 17, 2002 is
established to encourage employees of Medco Health Solutions, Inc. (the
“Company”), its parent, if any, its subsidiaries, its affiliates and its joint
ventures to acquire Common Stock in the Company (“Common Stock”). It is believed
that the Plan will serve the interests of the Company and its stockholders
because it allows employees to have a greater personal financial interest in the
Company through ownership of, or the right to acquire its Common Stock, which in
turn will stimulate employees’ efforts on the Company’s behalf, and maintain and
strengthen their desire to remain with the Company. It is believed that the Plan
will also assist in the recruitment of employees.

 

2. Administration

 

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). A Director of the Company may serve
on the Committee only if he or she (i) is a “Non-Employee Director” for purposes
of Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and (ii) satisfies the requirements of an “outside director”
for purposes of Section 162(m) of the Internal Revenue Code (the “Code”). The
Committee shall be responsible for the administration of the Plan including,
without limitation, determining which Eligible Persons receive Incentives, the
types of Incentives they receive under the Plan, the number of shares covered by
Incentives granted under the Plan, and the other terms and conditions of such
Incentives. Determinations by the Committee under the Plan including, without
limitation, determinations of the Eligible Persons, the form, amount and timing
of Incentives, the terms and provisions of Incentives and the writings
evidencing Incentives, need not be uniform and may be made selectively among
Eligible Persons who receive, or are eligible to receive, Incentives hereunder,
whether or not such Eligible Persons are similarly situated.

 

The Committee shall have the responsibility of construing and interpreting the
Plan, including the right to construe disputed or doubtful Plan provisions, and
of establishing, amending and construing such rules and regulations as it may
deem necessary or desirable for the proper administration of the Plan. Any
decision or action taken or to be taken by the Committee, arising out of or in
connection with the construction, administration, interpretation and effect of
the Plan and of its rules and regulations, shall, to the maximum extent
permitted by applicable law, be within its absolute discretion (except as
otherwise specifically provided herein) and shall be final, binding and
conclusive upon the Company, all Eligible Persons and any person claiming under
or through any Eligible Person.

 

The Committee may delegate any or all of its power and authority hereunder to
the Chief Executive Officer or President and such other officers as the
Committee deems appropriate; provided, however, that the Committee may not
delegate its authority with regard to any matter or action affecting an officer
subject to Section 16 of the Exchange Act and that no such delegation shall be
made in the case of Incentives intended to be qualified under Section 162(m) of
the Code.

 

For the purpose of this section and all subsequent sections, the Plan shall be
deemed to include this Plan and any comparable sub-plans established by
subsidiaries which, in the aggregate, shall constitute one Plan governed by the
terms set forth herein.

 

Until such time as the Compensation Committee of the Board consists of
“Non-Employee Directors” and “outside directors” as provided herein, the Plan
shall be administered by the full Board of Directors of the Company. Any
Incentives granted prior to (but including those that are effective as of) the
earlier of initial



--------------------------------------------------------------------------------

public offering of the Company’s stock and the date of the Company’s full
separation from Merck & Co., Inc. shall be subject to approval of the full Board
and the further approval of the Compensation and Benefits Committee of the Board
of Directors of Merck & Co., Inc.

 

3. Eligibility

 

(a) Employees. Any person employed by the Company, its parent, if any, or its
subsidiaries, its affiliates and its joint ventures, including officers, whether
or not directors of the Company, and employees of a joint venture partner or
affiliate of the Company who provide services to the joint venture with such
partner or affiliate (each such person, an “Employee”), shall be eligible to
participate in the Plan if designated by the Committee (“Eligible Persons”).

 

(b) Non-employees. The term “Employee” shall not include a non-employee director
or a person hired as an independent contractor, leased employee or consultant,
provided, however, that the Committee may determine that any such person is
eligible to receive Incentives under the Plan (and, if such a determination is
made as to any such person, such person shall be an Eligible Person under the
Plan). Such person shall not participate in this Plan except to the extent that
the Committee so determines, even if such person is subsequently determined to
be an “employee” by any governmental or judicial authority.

 

(c) No Right To Continued Employment. Nothing in the Plan shall interfere with
or limit in any way the right of the Company, its parent, its subsidiaries, its
affiliates or its joint ventures to terminate the employment of any participant
at any time, nor confer upon any participant the right to continue in the employ
of the Company, its parent, its subsidiaries, its affiliates or its joint
ventures. No Eligible Person shall have a right to receive an Incentive or any
other benefit under this Plan or having been granted an Incentive or other
benefit, to receive any additional Incentive or other benefit. Neither the award
of an Incentive nor any benefits arising under such Incentives shall constitute
an employment contract with the Company, its parent, its subsidiaries, its
affiliates or its joint ventures, and accordingly, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Company without giving rise to liability on the part of the Company, its
parent, its subsidiaries, its affiliates or its joint ventures for severance.
Except as may be otherwise specifically stated in any other employee benefit
plan, policy or program, neither any Incentive under this Plan nor any amount
realized from any such Incentive shall be treated as compensation for any
purposes of calculating an employee’s benefit under any such plan, policy or
program.

 

4. Term of the Plan

 

This Plan shall be effective as of the date of its adoption by the Board of
Directors of the Company, subject to the approval of the Plan by the affirmative
vote of the stockholders of the Company entitled to vote thereon at the time of
such approval. Such approval by the stockholders shall occur within 12 months of
the adoption of the Plan by the Board of Directors. No Incentive shall be
granted under the Plan after December 31, 2012, but the term and exercise of
Incentives granted theretofore may extend beyond that date.

 

5. Incentives

 

(a) Types of Incentives. Incentives under the Plan may be granted in any one or
a combination of (i) Incentive Stock Options; (ii) Nonqualified Stock Options;
(iii) Stock Appreciation Rights; (iv) Restricted Stock Grants, (v) Performance
Shares, (vi) Share Awards and (vii) Phantom Stock Awards (Incentive Stock
Options and Nonqualified Stock Options shall be referred to collectively as
“Stock Options” and together with Restricted Stock Grants, Performance Shares,
Share Awards and Phantom Stock Awards shall be referred to collectively as
“Incentives”). All Incentives shall be subject to the terms and conditions set
forth herein and to such other terms and conditions as may be established by the
Committee.



--------------------------------------------------------------------------------

(b) No Repricing. Except as otherwise provided in Section 6(c), in no event will
the Committee decrease the option price of a Stock Option or Stock Appreciation
Right after the date of grant or cancel outstanding Stock Options or Stock
Appreciation Rights and grant replacement Stock Options or Stock Appreciation
Rights with a lower option price than that of the replaced Stock Options or
Stock Appreciation Rights or other Incentives without first obtaining the
approval of the holders of a majority of the shares of Common Stock who are
present in person or by proxy at a meeting of the Company’s shareholders and
entitled to vote.

 

6. Shares Available for Incentives

 

(a) Shares Available. Subject to the provisions of Section 6(c), the maximum
number of shares of Common Stock of the Company that may be issued under the
Plan is fifty-four million (54,000,000); provided, however, no more than ten
(10%) percent of the maximum shares available under the Plan may be issued
pursuant to Incentives other than Stock Options (as defined herein) and Stock
Appreciation Rights. This number includes the shares to be issued under the
stock option grants made under the Merck & Co., Inc. 2001 Incentive Stock Plan
that will be converted to options for shares of Common Stock of the Company (the
“Converted Options”) as of the completion of the “Distribution” as defined in
the Master Separation and Distribution Agreement between the Company and Merck &
Co., Inc. dated August 12, 2003. Shares under this Plan may be delivered by the
Company from its authorized but unissued shares of Common Stock or from issued
and reacquired Common Stock held as treasury stock, or both. In no event shall
fractional shares of Common Stock be issued under the Plan. In addition to the
foregoing, the following shares of Common Stock related to Incentives under this
Plan may again be used for the grant of Incentives under the Plan:

 

(i) Shares related to Incentives paid in cash;

 

(ii) Shares related to Incentives that expire, are forfeited or cancelled or
terminate for any other reason without issuance of shares of Common Stock;

 

(iii) Shares that are tendered or withheld in payment of all or part of the
option price of a Stock Option awarded under this Plan, or in satisfaction of
withholding tax obligations arising under this Plan;

 

(iv) Shares that are reacquired with cash tendered in payment of the option
price of a Stock Option awarded under this Plan or with moneys attributable to
the tax deduction enjoyed by the Company upon the exercise or disqualifying
disposition of Stock Options under this Plan after the date this Plan is
approved by shareholders; and

 

(v) Any shares of Common Stock related to Incentives that are assumed, converted
or substituted as a result of the acquisition of another company by the Company
or a combination of the Company with another company.

 

(b) Limit on an Individual’s Incentives. In any calendar year, no Eligible
Person may receive (i) Incentives covering more than two million (2,000,000)
shares of the Company’s Common Stock (such number of shares shall be adjusted in
accordance with Section 6(c)), or (ii) any Incentive if such person owns more
than ten percent of the stock of the Company within the meaning of Section 422
of the Code, or (iii) any Incentive Stock Option, as defined in Section 422 of
the Code, which would result in such person receiving a grant of Incentive Stock
Options for stock that would have an aggregate fair market value in excess of
$100,000, determined as of the time that the Incentive Stock Option is granted,
that would be exercisable for the first time by such person during any calendar
year.

 

(c) Adjustment of Shares. In the event of a reorganization, recapitalization,
stock split, stock dividend, combination of shares, merger, consolidation,
rights offering, spin off, split off, split up or other event identified by the
Committee, the Committee shall make such adjustments, if any, as it may deem
appropriate in (i) the number and kind of shares authorized for issuance under
the Plan, (ii) the number and kind of shares subject to



--------------------------------------------------------------------------------

outstanding Incentives, (iii) the option price of Stock Options and (iv) the
fair market value of Stock Appreciation Rights, provided that fractions of a
share will be rounded down to the nearest whole share (other than for Incentive
Stock Options). Any such determination shall be final, binding and conclusive on
all parties.

 

7. Stock Options

 

The Committee may grant options qualifying as Incentive Stock Options as defined
in Section 422 of the Code, and options other than Incentive Stock Options
(“Nonqualified Options”) (collectively “Stock Options”). Such Stock Options
shall be subject to the following terms and conditions and such other terms and
conditions as the Committee may prescribe:

 

(a) Stock Option Price. The option price per share with respect to each Stock
Option shall be determined by the Committee, but shall not be less than 100% of
the fair market value of the Common Stock on the date the Stock Option is
granted, as determined by the Committee. Unless the Committee determines
otherwise, “fair market value” shall mean the average (mean) of the highest and
lowest sales prices of a share of Common Stock, as reported on the New York
Stock Exchange (or any other reporting system selected by the Committee, in its
sole discretion) on the date as of which the determination is being made or, if
no sale of shares of Common Stock is reported on this date, on the next
preceding day on which there were sales of shares of Common Stock reported.

 

(b) Period of Stock Option. The period of each Stock Option shall be fixed by
the Committee, provided that the period for all Stock Options shall not exceed
ten (10) years from the grant, provided further, however, that, in the event of
the death of an Optionee prior to the expiration of a Non-Qualified Stock
Option, such Non-Qualified Stock Option may, if the Committee so determines, be
exercisable for up to eleven years from the date of the grant. The Committee
may, subsequent to the granting of any Stock Option, extend the term thereof,
but in no event shall the extended term exceed ten years from the original grant
date.

 

(c) Exercise of Stock Option and Payment Therefore. No shares shall be issued
until full payment of the option price has been made. The option price may be
paid in cash or, if the Committee determines, in shares of Common Stock or a
combination of cash and shares of Common Stock. If the Committee approves the
use of shares of Common Stock as a payment method, the Committee shall establish
such conditions as it deems appropriate for the use of Common Stock to exercise
a Stock Option. Stock Options awarded under the Plan shall be exercised through
such procedure or program as the Committee may establish or define from time to
time, which may include a designated broker that must be used in exercising such
Stock Options. The Committee may establish rules and procedures to permit an
optionholder to defer recognition of gain upon the exercise of a Stock Option.

 

(d) First Exercisable Date. The Committee shall determine how and when shares
covered by a Stock Option may be purchased. The Committee may establish waiting
periods, the dates on which Stock Options become exercisable or “vested” and,
subject to paragraph (b) of this section, exercise periods. The Committee may
accelerate the exercisability of any Stock Option or portion thereof.

 

(e) Termination of Employment. Unless determined otherwise by the Committee,
upon the termination of a Stock Option grantee’s employment (for any reason
other than gross misconduct), Stock Option privileges shall be limited to the
shares which were immediately exercisable at the date of such termination. The
Committee, however, in its discretion, may provide that any Stock Options
outstanding but not yet exercisable upon the termination of a Stock Option
grantee’s employment may become exercisable in accordance with a schedule
determined by the Committee. Such Stock Option privileges shall expire unless
exercised within such period of time after the date of termination of employment
as may be established by the Committee, but in no event later than the
expiration date of the Stock Option. If the Committee decides to grant
Incentives to a non-employee director or to an independent contractor, leased
employee or consultant, the Committee shall determine at the time of grant the
terms applicable in the event such person’s relationship with the Company is
terminated.



--------------------------------------------------------------------------------

(f) Termination Due to Misconduct. If a Stock Option grantee’s employment is
terminated for gross misconduct, as determined by the Company, all rights under
the Stock Option shall expire upon the date of such termination.

 

(g) Limits on Incentive Stock Options. Except as may otherwise be permitted by
the Code, an Eligible Person may not receive a grant of Incentive Stock Options
for stock that would have an aggregate fair market value in excess of $100,000
(or such other amount as the Internal Revenue Service may decide from time to
time), determined as of the time that the Incentive Stock Option is granted,
that would be exercisable for the first time by such person during any calendar
year.

 

8. Stock Appreciation Rights

 

The Committee may, in its discretion, grant a right to receive the appreciation
in the fair market value of shares of Common Stock (“Stock Appreciation Right”)
either singly or in combination with an underlying Stock Option granted
hereunder. Such Stock Appreciation Right shall be subject to the following terms
and conditions and such other terms and conditions as the Committee may
prescribe:

 

(a) Time and Period of Grant. If a Stock Appreciation Right is granted with
respect to an underlying Stock Option, it may be granted at the time of the
Stock Option grant or at any time thereafter but prior to the expiration of the
Stock Option grant. If a Stock Appreciation Right is granted with respect to an
underlying Stock Option, at the time the Stock Appreciation Right is granted the
Committee may limit the exercise period for such Stock Appreciation Right,
before and after which period no Stock Appreciation Right shall attach to the
underlying Stock Option. In no event shall the exercise period for a Stock
Appreciation Right granted with respect to an underlying Stock Option exceed the
exercise period for such Stock Option. If a Stock Appreciation Right is granted
without an underlying Stock Option, the period for exercise of the Stock
Appreciation Right shall be set by the Committee.

 

(b) Value of Stock Appreciation Right. If a Stock Appreciation Right is granted
with respect to an underlying Stock Option, the grantee will be entitled to
surrender the Stock Option which is then exercisable and receive in exchange
therefor an amount equal to the excess of the fair market value of the Common
Stock on the date the election to surrender is received by the Company in
accordance with exercise procedures established by the Company over the Stock
Option price multiplied by the number of shares covered by the Stock Option
which is surrendered. If a Stock Appreciation Right is granted without an
underlying Stock Option, the grantee will receive upon exercise of the Stock
Appreciation Right an amount equal to the excess of the fair market value of the
Common Stock on the date the election to surrender such Stock Appreciation Right
is received by the Company in accordance with exercise procedures established by
the Company over the fair market value of the Common Stock on the date of grant
multiplied by the number of shares covered by the grant of the Stock
Appreciation Right.

 

(c) Payment of Stock Appreciation Right. Payment of a Stock Appreciation Right
shall be in the form of shares of Common Stock, cash or any combination of
shares and cash. The form of payment upon exercise of such a right shall be
determined by the Committee either at the time of grant of the Stock
Appreciation Right or at the time of exercise of the Stock Appreciation Right.

 

9. Performance Share Awards

 

The Committee may grant awards under which payment may be made in shares of
Common Stock, cash or any combination of shares and cash if the performance of
the Company or its parent or any subsidiary, division, affiliate or joint
venture of the Company selected by the Committee during the Award Period meets



--------------------------------------------------------------------------------

certain goals established by the Committee (“Performance Share Awards”). Such
Performance Share Awards shall be subject to the following terms and conditions
and such other terms and conditions as the Committee may prescribe:

 

(a) Award Period and Performance Goals. The Committee shall determine and
include in a Performance Share Award grant the period of time for which a
Performance Share Award is made (“Award Period”). The Committee shall also
establish performance objectives (“Performance Goals”) to be met by the Company,
its parent, subsidiary, division, affiliate or joint venture of the Company
during the Award Period as a condition to payment of the Performance Share
Award. The Performance Goals may include any one or combination of the following
Company measures, as interpreted by the Committee, which (to the extent
applicable) will be determined in accordance with GAAP: (i) revenue (or any
component of revenue); (ii) gross margin; (iii) net income; (iv) net earnings;
(v) earnings per share; (vi) return on equity; (vii) free cash flow; (viii) cash
flow per share; (ix) return on invested capital; (x) return on investments; (xi)
return on assets; (xii) economic value added (or an equivalent metric, as
determined by the Committee); (xiii) share performance; (xiv) total shareowner
return; (xv) expenses; (xvi) EBITDA per adjusted prescription; or (xvii) working
capital. Performance Measures may be measured before or after taking taxes into
consideration, in the discretion of the Committee. The Performance Goals may
include minimum and optimum objectives or a single set of objectives. In
determining attainment of Performance Goals, the Committee will exclude unusual
or infrequently occurring items, charges for restructurings (employee severance
liabilities, asset impairment costs, and exit costs), discontinued operations,
extraordinary items and the cumulative effect of changes in accounting
treatment, and may determine no later than ninety (90) days after the
commencement of any applicable Award Period to exclude other items, each
determined in accordance with GAAP (to the extent applicable) and as identified
in the financial statements, notes to the financial statements or discussion and
analysis of management.

 

(b) Payment of Performance Share Awards. The Committee shall establish the
method of calculating the amount of payment to be made under a Performance Share
Award if the Performance Goals are met, including the fixing of a maximum
payment. The Performance Share Award shall be expressed in terms of shares of
Common Stock and referred to as “Performance Shares.” After the completion of an
Award Period, the performance of the Company, its parent, subsidiary, division,
affiliate or joint venture of the Company shall be measured against the
Performance Goals, and the Committee shall determine, in accordance with the
terms of such Performance Share Award, whether all, none or any portion of a
Performance Share Award shall be paid. The Committee, in its discretion, may
elect to make payment in shares of Common Stock, cash or a combination of shares
and cash. Any cash payment shall be based on the fair market value of
Performance Shares on, or as soon as practicable prior to, the date of payment.

 

(c) Revision of Performance Goals. As to any Award not intended to constitute
“performance-based compensation” under Section 162(m) of the Code, at any time
prior to the end of an Award Period, the Committee may revise the Performance
Goals and the computation of payment if unforeseen events occur which have a
substantial effect on the performance of the Company, its parent, subsidiary,
division, affiliate or joint venture of the Company and which, in the judgment
of the Committee, make the application of the Performance Goals unfair unless a
revision is made.

 

(d) Requirement of Employment. A grantee of a Performance Share Award must
remain in the employ of the Company, its parent, subsidiary, affiliate or joint
venture until the completion of the Award Period in order to be entitled to
payment under the Performance Share Award; provided that the Committee may, in
its discretion, provide for a full or partial payment where such an exception is
deemed equitable. If the Committee decides to grant Incentives to a non-employee
director or to an independent contractor, leased employee or consultant, the
Committee shall determine at the time of grant the terms applicable in the event
such person’s relationship with the Company is terminated.

 

(e) Dividends. The Committee may, in its discretion, at the time of the granting
of a Performance Share Award, provide that any dividends declared on the Common
Stock during the Award Period, and which would



--------------------------------------------------------------------------------

have been paid with respect to Performance Shares had they been owned by a
grantee, be (i) paid to the grantee, or (ii) accumulated for the benefit of the
grantee and used to increase the number of Performance Shares of the grantee.

 

10. Restricted Stock Grants

 

The Committee may award shares of Common Stock to an Eligible Person, which
shares shall be subject to the following terms and conditions and such other
terms and conditions as the Committee may prescribe (“Restricted Stock Grant”):

 

(a) Requirement of Employment. A grantee of a Restricted Stock Grant must remain
in the employment of the Company during a period designated by the Committee
(“Restriction Period”) in order to retain the shares under the Restricted Stock
Grant. If the grantee leaves the employment of the Company prior to the end of
the Restriction Period, the Restricted Stock Grant shall terminate and the
shares of Common Stock shall be returned immediately to the Company provided
that the Committee may, at the time of the grant, provide for the employment
restriction to lapse with respect to a portion or portions of the Restricted
Stock Grant at different times during the Restriction Period. The Committee may,
in its discretion, also provide for such complete or partial exceptions to the
employment restriction as it deems equitable. If the Committee decides to grant
Incentives to a non-employee director or to an independent contractor, leased
employee or consultant, the Committee shall determine at the time of grant the
terms applicable in the event such person’s relationship with the Company is
terminated.

 

(b) Restrictions on Transfer and Legend on Stock Certificates. During the
Restriction Period, the grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of Common Stock. Each certificate for shares of
Common Stock issued hereunder shall contain a legend giving appropriate notice
of the restrictions in the grant.

 

(c) Escrow Agreement. The Committee may require the grantee to enter into an
escrow agreement providing that the certificates representing the Restricted
Stock Grant will remain in the physical custody of an escrow holder until all
restrictions are removed or expire.

 

(d) Lapse of Restrictions. All restrictions imposed under the Restricted Stock
Grant shall lapse upon the expiration of the Restriction Period if the
conditions as to employment set forth above have been met. The grantee shall
then be entitled to have the legend removed from the certificates.

 

(e) Dividends. The Committee shall, in its discretion, at the time of the
Restricted Stock Grant, provide that any dividends declared on the Common Stock
during the Restriction Period shall either be (i) paid to the grantee, or (ii)
accumulated for the benefit of the grantee and paid to the grantee only after
the expiration of the Restriction Period.

 

(f) Performance Goals. The Committee may designate whether any Restricted Stock
Grant is intended to be “performance-based compensation” as that term is used in
Section 162(m) of the Code. Any such Restricted Stock Grant designated to be
“performance-based compensation” shall be conditioned on the achievement of one
or more Performance Goals (as defined in Section 9(a)), to the extent required
by Section 162(m).

 

11. Other Share-Based Awards

 

(a) Share Awards. The Committee may grant an award of shares of common stock (a
“Share Award”) to any Eligible Person on such terms and conditions as the
Committee may determine in its sole discretion. Share Awards may be made as
additional compensation for services rendered by the Eligible Person or may be
in lieu of cash or other compensation to which the Eligible Person is entitled
from the Company.



--------------------------------------------------------------------------------

(b) Phantom Stock Awards. The Committee may, in its discretion, grant a right
representing a number of hypothetical shares, including hypothetical restricted
shares or restricted stock units (a “Phantom Stock Award”), to any Eligible
Person on such terms and conditions, including whether payment of such Phantom
Stock Award will be in cash or shares, as the Committee may determine in its
sole discretion.

 

12. Transferability

 

Each Incentive, other than Nonqualified Options, granted under the Plan shall
not be transferable or assignable other than by will or the laws of descent and
distribution and shall be exercisable during the grantee’s lifetime only by the
grantee. Nonqualified Options shall not be transferable or assignable by the
recipient, and may not be made subject to execution, attachment or similar
procedures, other than by will or the laws of descent and distribution or
pursuant to a domestic relations order within the meaning of Rule 16a-12 under
the Exchange Act. Notwithstanding the foregoing, the Committee, in its
discretion, may adopt rules permitting the transfer, solely as gifts during the
grantee’s lifetime, of Stock Options (other than Incentive Stock Options) to
members of a grantee’s immediate family or to trusts or family partnerships for
the benefit of such immediate family members. For this purpose, immediate family
member means the grantee’s spouse, parent, child, stepchild, grandchild and the
spouses of such family members. The terms of a Stock Option shall be final,
binding and conclusive upon the beneficiaries, executors, administrators, heirs
and successors of the grantee.

 

13. Discontinuance or Amendment of the Plan

 

The Board of Directors may discontinue the Plan at any time and may from time to
time amend or revise the terms of the Plan as permitted by applicable statutes,
except that it may not, without the consent of the grantees affected, revoke or
alter, in a manner unfavorable to the grantees of any Incentives hereunder, any
Incentives then outstanding, nor may the Board amend the Plan without
stockholder approval where the absence of such approval would cause the Plan to
fail to comply with Rule 16b-3 under the Exchange Act, or any other requirement
of applicable law or regulation.

 

14. No Limitation on Compensation

 

Nothing in the Plan shall be construed to limit the right of the Company to
establish other plans or to pay compensation to its employees, in cash or
property, in a manner which is not expressly authorized under the Plan.

 

15. No Constraint on Corporate Action

 

Nothing in the Plan shall be construed (i) to limit, impair or otherwise affect
the Company’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell or transfer all or any part of its
business or assets, or (ii) except as provided in Section 13, to limit the right
or power of the Company, its parent, or any subsidiary, affiliate or joint
venture to take any action which such entity deems to be necessary or
appropriate.

 

16. Withholding Taxes

 

The Company shall be entitled to deduct from any payment under the Plan,
regardless of the form of such payment, the amount of all applicable income and
employment taxes required by law to be withheld with respect to such payment or
may require the Eligible Person to pay to it such tax prior to and as a
condition of the making of such payment. In accordance with any applicable
administrative guidelines it establishes, the Committee may allow an Eligible
Person to pay the amount of taxes required by law to be withheld from an
Incentive by withholding from any payment of Common Stock due as a result of
such Incentive, or by permitting the Eligible Person to deliver to the Company,
shares of Common Stock having a fair market value, as determined by the
Committee, equal to the amount of such required withholding taxes.



--------------------------------------------------------------------------------

17. Compliance with Section 16

 

With respect to Eligible Persons subject to Section 16 of the Exchange Act
(“Section 16 Officers”), transactions under the Plan are intended to comply with
all applicable conditions of Rule 16b-3 or its successor under the Exchange Act.
To the extent that compliance with any Plan provision applicable solely to the
Section 16 Officers is not required in order to bring a transaction by such
Section 16 Officer into compliance with Rule 16b-3, it shall be deemed null and
void as to such transaction, to the extent permitted by law and deemed advisable
by the Committee and its delegees. To the extent any provision of the Plan or
action by the Plan administrators involving such Section 16 Officers is deemed
not to comply with an applicable condition of Rule 16b-3, it shall be deemed
null and void as to such Section 16 Officers, to the extent permitted by law and
deemed advisable by the Plan administrators.

 

18. Use of Proceeds

 

The proceeds received by the Company from the sale of stock under the Plan shall
be added to the general funds of the Company and shall be used for such
corporate purposes as the Board of Directors shall direct.

 

19. Change in Control

 

The Committee shall have the authority to determine the effect of a Change in
Control (as hereinafter defined) on outstanding Incentives.

 

A “Change in Control” shall mean the occurrence during the term of the Plan, but
following the completion of the “Distribution” (as defined in the Master
Separation and Distribution Agreement between the Company and Merck & Co., Inc.
dated August 12, 2003), of any one of the following events:

 

  (a) An acquisition (other than directly from the Company) of any shares of
Common Stock or other voting securities of the Company by any “Person” (for
purposes of this Section only, as the term “person” is used for purposes of
Section 13(d) or 14(d) of the Exchange Act), immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of twenty percent (20%) or more of either (i) the then
outstanding shares of Common Stock or (ii) the combined voting power of the
Company’s then outstanding voting securities entitled to vote for the election
of directors (the “Voting Securities”); provided, however, in determining
whether a Change in Control has occurred, shares of Common Stock or Voting
Securities which are acquired in a “Non-Control Acquisition” (as hereinafter
defined) shall not constitute an acquisition which would cause a Change in
Control. A “Non-Control Acquisition” shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by (A) the
Company or (B) any corporation or other Person of which a majority of its voting
power or its voting equity securities or equity interest is owned, directly or
indirectly, by the Company (for purposes of this definition, a “Related
Entity”), (ii) the Company or any Related Entity, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined); or

 

  (b) The individuals who, immediately following the Distribution, are members
of the Board of Directors of the Company (the “Incumbent Board”), (i) cease for
any reason to constitute at least a majority of the members of the Board of
Directors of the Company, or (ii) following a Merger (as hereinafter defined),
do not constitute at least a majority of the board of directors of (x) the
Surviving Corporation (as hereinafter defined), if fifty percent (50%) or more
of the combined voting power of



--------------------------------------------------------------------------------

the then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly by a Parent Corporation, or (y) if
there is one or more Parent Corporations, the ultimate Parent Corporation (as
hereinafter defined); provided, however, that if the election, or nomination for
election by the Company’s common stockholders, of any new director was approved
by a vote of at least a majority of the Incumbent Board, such new director
shall, for purposes of this Plan, be considered as a member of the Incumbent
Board; provided, further, however, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of an actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors of the Company (a “Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Proxy Contest; or

 

  (c) The consummation of:

 

(i) A merger, consolidation or reorganization with or into the Company or a
direct or indirect subsidiary of the Company or in which securities of the
Company are issued (a “Merger”), unless the Merger is a “Non-Control
Transaction.” A “Non-Control Transaction” shall mean:

 

(A) the stockholders of the Company immediately before such Merger own directly
or indirectly immediately following the Merger at least fifty percent (50%) of
the outstanding common stock and the combined voting power of the outstanding
voting securities of (x) the corporation resulting from such Merger (the
“Surviving Corporation”), if fifty percent (50%) or more of the combined voting
power of the then outstanding voting securities of the Surviving Corporation is
not Beneficially Owned, directly or indirectly by another corporation (a “Parent
Corporation”), or (y) if there is one or more Parent Corporations, the ultimate
Parent Corporation;

 

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for the Merger, constitute at least a
majority of the members of the board of directors of, (x) the Surviving
Corporation, if fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly by a Parent Corporation, or (y) if
there is one or more Parent Corporations, the ultimate Parent Corporation; and

 

(C) no Person other than (1) the Company or another corporation that is a party
to the agreement of Merger, (2) any Related Entity, or (3) any employee benefit
plan (or any trust forming a part thereof) that, immediately prior to the
Merger, was maintained by the Company or any Related Entity, or (4) any Person
who, immediately prior to the Merger had Beneficial Ownership of twenty percent
(20%) or more of the then outstanding shares of Common Stock or Voting
Securities, has Beneficial Ownership, directly or indirectly, of twenty percent
(20%) or more of the combined voting power of the outstanding voting securities
or common stock of (x) the Surviving Corporation, if fifty percent (50%) or more
of the combined voting power of the then outstanding voting securities of the
Surviving Corporation is not Beneficially Owned, directly or indirectly by a
Parent Corporation, or (y) if there is one or more Parent Corporations, the
ultimate Parent Corporation.

 

(ii) A complete liquidation or dissolution of the Company; or

 

(iii) The sale or other disposition of all or substantially all of the assets of
the Company and its subsidiaries taken as a whole to any Person (other than a
transfer to a Related Entity or under conditions that would constitute a
Non-Control Transaction with the disposition of assets being regarded as a
Merger for this purpose or the distribution to the Company’s stockholders of the
stock of a Related Entity or any other assets).



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding shares of Common Stock
or Voting Securities as a result of the acquisition of shares of Common Stock or
Voting Securities by the Company which, by reducing the number of shares of
Common Stock or Voting Securities then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons; provided, that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of shares of Common Stock or Voting Securities by the
Company, and after such share acquisition by the Company, the Subject Person
becomes the Beneficial Owner of any additional shares of Common Stock or Voting
Securities which increases the percentage of the then outstanding shares of
Common Stock or Voting Securities Beneficially Owned by the Subject Person, then
a Change in Control shall occur.

 

20. Governing Law

 

The Plan, and all agreements hereunder, shall be construed in accordance with
and governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of laws.



--------------------------------------------------------------------------------

ADDENDUM

TO THE

MEDCO HEALTH SOLUTIONS, INC.

2002 STOCK INCENTIVE PLAN

 

This addendum is intended to cause the Medco Health Solutions, Inc. 2002 Stock
Incentive Plan (the “Plan”) to meet the requirements of a written plan as
described in Q&A 21 of Internal Revenue Service Notice 2005-1 with respect to
restricted stock units (“Restricted Stock Units’) granted under the Plan.
Capitalized terms used herein but not defined shall have the meaning ascribed to
them in the Plan.

 

1. Deferrals of Restricted Stock Units Permitted

 

(a) Receipt of stock or other payment pursuant to the conversion of a Restricted
Stock Unit granted under the Plan may be deferred at the election of a grantee
beyond the taxable year in which the Restricted Stock Unit vests and becomes
non-forfeitable.

 

(b) This deferral program is intended to meet the requirements of an unfunded
“top-hat” plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. No
grantee shall be permitted to make a deferral election if such grantee’s
participation in the deferral program would cause the Plan to fail to be treated
as a top-hat plan.

 

(c) Restricted Stock Units granted to members of the Board of Directors are not
affected by this Addendum.

 

2. Deferral Period

 

(a) The deferral may be until any of the following:

 

(i) six months after the date of a grantee’s separation from service,

 

(ii) the date the participant becomes disabled (within the meaning of Section
409A(a)(2)(C) of Code),

 

(iii) death,

 

(iv) a specified date (or pursuant to a fixed schedule),

 

(v) to the extent provided in regulations, a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, or

 

(vi) the occurrence of an unforeseeable emergency (as defined in Section 409A of
the Code or the regulations promulgated thereunder).

 

3. No Acceleration

 

Acceleration of the deferral period elected by the grantee shall not be
permitted, except as provided in regulations promulgated under Section 409A of
the Code.



--------------------------------------------------------------------------------

4. Deferral Elections

 

Deferral elections shall be made in compliance with Section 409A of the Code. In
accordance with IRS Notice 2005-1, deferral elections with respect to Restricted
Stock Units outstanding but unvested as of March 15, 2005 may be made on or
before March 15, 2005. Changes in the time and form of payments with respect to
Restricted Stock Units for which an initial deferral is in effect shall be
permitted in accordance with Section 409A(a)(4)(C) of the Code, the terms of
which shall be incorporated into this Addendum.